


Exhibit 10.28

 

SECOND AMENDMENT

TO

THE TRAVELERS BENEFIT EQUALIZATION PLAN

(As Amended and Restated Effective as of January 1, 2009)

 

The Travelers Benefit Equalization Plan (As Amended and Restated Effective as of
January 1, 2009) is amended effective January 1, 2012 as follows:

 

I.

 

The phrase “first payroll date (generally the 15th of the month)” is replaced
with the phrase “first payroll date” each place it appears in the document.

 

II.

 

Section 4.3.2 is amended by adding a paragraph to the end of subsection (b) to
read as follows (with this change to be applicable to participants who are
currently receiving payments and participants who become entitled to payments in
the future):

 

Notwithstanding the above, if a Participant is receiving or is scheduled to
receive annuity payments of a Preserved Legacy Travelers Supplemental Benefit
and the Actuarial Equivalent value of the remaining annuity payments is
five-thousand dollars ($5,000) or less (or, if smaller, the limit then in effect
under Code § 402(g)), the Company may, in its sole discretion, provide for the
cash-out of the remaining annuity payments in the form of a lump-sum payment to
the Participant. The amount of such lump-sum payment will equal the Actuarial
Equivalent value of the remaining annuity payments, and will be paid only if the
payment would result in a distribution of the Participant’s entire benefit under
this Plan (and the Participant is not entitled to any further benefit under any
other plan that is required to be aggregated with this Plan under Treas. Reg. §
1.409A-1(c)(2)).  This cash-out provision will apply to Participants who
terminate employment both before and after the addition of this cash-out
provision effective January 1, 2012.

 

--------------------------------------------------------------------------------
